UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2015 (Unaudited) Common Stocks99.3% Shares Value ($) Automobiles & Components1.9% Harley-Davidson 68,430 4,156,438 Johnson Controls 97,030 4,894,193 Banks3.8% Bank of America 498,800 7,676,532 PNC Financial Services Group 58,040 5,411,650 Wells Fargo & Co. 84,720 4,608,768 Capital Goods8.9% Caterpillar 45,160 3,614,155 Dover 73,260 5,063,731 Eaton 83,640 5,682,502 Honeywell International 69,600 7,259,976 Illinois Tool Works 60,030 5,831,314 Ingersoll-Rand 113,100 7,699,848 United Technologies 54,445 6,380,954 Consumer Durables & Apparel.8% PVH 36,950 Consumer Services2.8% Cheesecake Factory 71,750 a 3,539,427 Las Vegas Sands 63,870 3,515,405 Yum! Brands 74,680 5,878,810 Diversified Financials7.5% Ally Financial 220,510 b 4,626,300 Capital One Financial 88,120 6,945,618 Intercontinental Exchange 38,870 9,067,205 Invesco 203,476 8,075,962 State Street 81,950 6,025,784 Energy9.2% Anadarko Petroleum 28,790 2,384,100 Chevron 45,930 4,821,731 Exxon Mobil 51,280 4,358,800 Halliburton 143,270 6,286,688 Marathon Oil 152,150 3,972,637 Phillips 66 50,250 3,949,650 Pioneer Natural Resources 24,200 3,956,942 Schlumberger 46,330 3,865,775 Southwestern Energy 131,830 b 3,057,138 Valero Energy 101,890 6,482,242 Food & Staples Retailing1.3% Costco Wholesale 39,660 Food, Beverage & Tobacco6.8% Anheuser-Busch InBev, ADR 29,510 3,597,564 Hershey 50,240 5,069,718 Mead Johnson Nutrition 47,863 4,811,667 Monster Beverage 50,060 b 6,928,054 PepsiCo 83,470 7,981,401 Philip Morris International 46,260 3,484,766 Health Care Equipment & Services3.7% Abbott Laboratories 125,200 5,800,516 Cardinal Health 51,640 4,661,543 Humana 37,700 6,711,354 Household & Personal Products.9% Procter & Gamble 51,885 Insurance3.7% Aflac 90,460 5,790,345 FNF Group 159,400 5,859,544 Hartford Financial Services Group 136,540 5,710,103 Materials2.8% Celanese, Ser. A 76,370 4,266,028 Dow Chemical 105,480 5,060,930 Nucor 81,350 3,866,566 Media3.8% Comcast, Cl. A 119,740 6,761,718 Time Warner 82,650 6,978,966 Walt Disney 36,090 3,785,480 Pharmaceuticals, Biotech & Life Sciences12.2% AbbVie 117,190 6,860,303 Actavis 16,410 b 4,883,944 Amgen 19,385 3,098,692 Biogen Idec 10,700 b 4,517,968 BioMarin Pharmaceutical 27,300 b 3,402,126 Bristol-Myers Squibb 83,690 5,398,005 Celgene 44,993 b 5,186,793 Gilead Sciences 55,503 b 5,446,509 Mallinckrodt 54,365 b 6,885,327 Merck & Co. 85,870 4,935,808 Pfizer 186,070 6,473,375 Real Estate1.3% Outfront Media 196,647 Retailing2.9% Amazon.com 18,919 b 7,039,760 Lowe's 89,610 6,666,088 Semiconductors & Semiconductor Equipment3.5% Avago Technologies 54,670 6,941,997 Intel 226,990 7,097,977 Lam Research 34,180 2,400,632 Software & Services11.6% Accenture, Cl. A 63,750 5,972,737 Adobe Systems 57,620 b 4,260,423 Electronic Arts 130,700 b 7,687,120 Facebook, Cl. A 93,060 b 7,650,928 Google, Cl. A 6,951 b 3,855,720 Palo Alto Networks 32,600 b 4,762,208 salesforce.com 108,130 b 7,224,165 ServiceNow 105,590 b 8,318,380 Twitter 89,220 b 4,468,138 Technology Hardware & Equipment7.0% Apple 164,750 20,499,843 Cisco Systems 159,540 4,391,338 TE Connectivity 105,420 7,550,180 Telecommunication Services.7% AT&T 38,020 a 1,241,353 Verizon Communications 38,660 1,880,036 Transportation1.0% Union Pacific 43,484 Utilities1.2% CenterPoint Energy 103,640 2,115,292 Sempra Energy 30,963 3,375,586 Total Common Stocks (cost $374,297,204) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,721,313) 2,721,313 c Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $55,399) 55,399 c Total Investments (cost $377,073,916) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $1,283,028 and the value of the collateral held by the fund was $1,321,237, consisting of cash collateral of $55,399 and U.S. Government & Agency securities valued at $1,265,838. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $89,198,656 of which $96,384,923 related to appreciated investment securities and $7,186,267 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 12.2 Software & Services 11.6 Energy 9.2 Capital Goods 8.9 Diversified Financials 7.5 Technology Hardware & Equipment 7.0 Food, Beverage & Tobacco 6.8 Banks 3.8 Media 3.8 Health Care Equipment & Services 3.7 Insurance 3.7 Semiconductors & Semiconductor Equipment 3.5 Retailing 2.9 Consumer Services 2.8 Materials 2.8 Automobiles & Components 1.9 Food & Staples Retailing 1.3 Real Estate 1.3 Utilities 1.2 Transportation 1.0 Household & Personal Products .9 Consumer Durables & Apparel .8 Telecommunication Services .7 Money Market Investments .6 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Significant Unobservable Inputs Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Assets ($) Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 452,956,299 - - Equity Securities - Foreign Common Stocks+ 10,539,561 - - Mutual Funds 2,776,712 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components2.1% Harley-Davidson 7,250 440,365 Johnson Controls 7,850 395,954 Capital Goods9.7% Boeing 4,823 723,836 Caterpillar 5,060 404,952 Dover 7,470 516,326 Honeywell International 8,392 875,370 Ingersoll-Rand 12,420 845,554 United Technologies 4,702 551,074 Consumer Durables & Apparel4.4% Coach 11,510 476,859 NIKE, Cl. B 5,960 597,967 PVH 6,407 682,730 Consumer Services3.5% Cheesecake Factory 9,910 a 488,860 Las Vegas Sands 6,540 359,962 Yum! Brands 7,120 560,486 Diversified Financials1.9% Intercontinental Exchange 1,089 254,031 Invesco 13,158 522,241 Energy4.7% Anadarko Petroleum 2,650 219,447 Baker Hughes 5,310 337,610 Devon Energy 5,690 343,164 EOG Resources 4,270 391,516 Halliburton 5,690 249,677 Valero Energy 5,540 352,455 Food & Staples Retailing1.7% Costco Wholesale 4,411 Food, Beverage & Tobacco7.2% Hershey 3,977 401,319 Mead Johnson Nutrition 5,918 594,937 Monster Beverage 5,005 b 692,667 PepsiCo 8,320 795,558 Philip Morris International 5,370 404,522 Health Care Equipment & Services1.9% Humana 2,474 440,422 St. Jude Medical 5,190 339,426 Household & Personal Products.9% Procter & Gamble 4,230 Insurance1.1% Arthur J. Gallagher & Co. 9,770 Materials2.7% Celanese, Ser. A 6,510 363,649 Dow Chemical 5,810 278,764 Nucor 9,650 458,665 Media5.9% Comcast, Cl. A 16,830 950,390 DISH Network, Cl. A 5,690 b 398,641 Time Warner 7,470 630,767 Walt Disney 3,784 396,904 Pharmaceuticals, Biotech & Life Sciences14.2% AbbVie 12,550 734,677 ACADIA Pharmaceuticals 9,885 a,b 322,152 Achillion Pharmaceuticals 21,350 a,b 210,511 Actavis 2,176 b 647,621 Amgen 2,915 465,963 Biogen Idec 993 b 419,284 BioMarin Pharmaceutical 3,376 b 420,717 Bristol-Myers Squibb 9,770 630,165 Celgene 4,032 b 464,809 Celladon 10,720 a,b 203,037 Gilead Sciences 6,166 b 605,070 Mallinckrodt 4,579 b 579,930 Real Estate.7% DDR 15,910 c Retailing3.4% Amazon.com 2,238 b 832,760 Lowe's 7,460 554,949 Semiconductors & Semiconductor Equipment4.5% Avago Technologies 4,200 533,316 Intel 8,020 250,785 Lam Research 2,670 187,527 NXP Semiconductors 4,430 b 444,595 Skyworks Solutions 3,920 385,297 Software & Services15.8% Accenture, Cl. A 3,610 338,221 Adobe Systems 4,700 b 347,518 Electronic Arts 9,840 b 578,740 Facebook, Cl. A 12,660 b 1,040,842 Google, Cl. A 1,371 b 760,494 LinkedIn, Cl. A 2,793 b 697,859 Microsoft 9,790 398,013 NetSuite 3,466 b 321,506 salesforce.com 9,140 b 610,643 ServiceNow 7,840 b 617,635 Twitter 12,910 b 646,533 Technology Hardware & Equipment10.9% Apple 24,201 3,011,330 CDW 15,010 558,972 Palo Alto Networks 4,204 b 614,120 QUALCOMM 3,280 227,435 Transportation1.9% Union Pacific 7,230 Total Common Stocks (cost $30,260,959) Other Investment2.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,085,748) 1,085,748 d Investment of Cash Collateral for Securities Loaned2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $794,448) 794,448 d Total Investments (cost $32,141,155) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $735,377 and the value of the collateral held by the fund was $794,448. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $9,690,057 of which $9,941,487 related to appreciated investment securities and $251,430 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 15.8 Pharmaceuticals, Biotech & Life Sciences 14.2 Technology Hardware & Equipment 10.9 Capital Goods 9.7 Food, Beverage & Tobacco 7.2 Media 5.9 Energy 4.7 Money Market Investments 4.7 Semiconductors & Semiconductor Equipment 4.5 Consumer Durables & Apparel 4.4 Consumer Services 3.5 Retailing 3.4 Materials 2.7 Automobiles & Components 2.1 Diversified Financials 1.9 Health Care Equipment & Services 1.9 Transportation 1.9 Food & Staples Retailing 1.7 Insurance 1.1 Household & Personal Products .9 Real Estate .7 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 38,973,105 - - Equity Securities - Foreign Common Stocks+ 977,911 - - Mutual Funds 1,880,196 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 19, 2015 By: /s/ James Windels James Windels Treasurer Date: May 19, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
